By the Court.

Lumpkin, J.
delivering the opinion.
[1.] By the VUIth section of the Tax Act of 1804, which is perpetuated by subsequent statutes, it is provided, that “ If ■ any person or persons shall neglect or refuse to give in a re*587turn of his, her or their taxable property, or shall bo convicted of fraud or making a false return thereof, he, she or they shall be liable to pay to the Clerk of-the Inferior Court of the county a fine of ten dollars for every hundred dollar’s valuation so neglected or concealed, one half whereof for the. ¡use of the county, under the direction of the Inferior Court, and the other half for the.use of the informer-or informers, to be recovered in any Court having cognizance of the same.”
Under this law, a qui tam action was brought against .James A. Coursey to recover the penalty given by the Statute for making a false and fraudulent return as to the value ■ of his property. The writ alleged that instead of being worth $1,950, the price at which fit was returned, it should have been valued at $8,000.
At the trial, a motion was made and sustained to dismiss the action, upon what ground, does not appear. It is stated in the argument, that it was upon the idea that the delinquent tax payer had first to be convicted criminally upon indictment, anjl .fined to the amount of the penalty imposed, by the Act, before suit could be brought.
Such, we apprehend, is not the proper construction of the Statute. A qui tam-action is to be brought, as here,.in the first instance; if the Jury find 'the -fact, that the ■ party is guilty of fraudulently returning his taxable-property to the amount of the difference between its true valuation' and what it is given in at, this is the conviction and the only one contemplated. And thereupon, the Court, by its judgment, pro- • ceeds to inflict the penalty which the law prescribes; .that'is,1. $10 on every hundred dollars thus fraudulently .returned."'
This is an old Act originating as far back as 1789. (See Marbury & Crawford’s Digest, 477,) and one of the'best in the book. And it should be a matter, of public congratulation, that some one has been found to enforce its provisions. Not that it will bring any more, money into the State Treasury, but it will greatly reduce ¡the per centage paid by hon-eat and conscientious citizens. All such should aid and abet *588in the execution of this law. Instead of looking upon sucli prosecutions as odious, they should be considered meritorious in the highest degree. The smuggler defrauds the Government, but cheapens the commodity to his neighbor; whereas, the fraudulent tax payer, and they abound in every community, saddles his neighbor and' fellow-citizens with that which, under a false oath, he withholds from Caesar.